       Case 20-04391                Doc 9            Filed 02/21/20 Entered 02/21/20 23:34:40                         Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Ryan Patrick Twardowski                                           Social Security number or ITIN           xxx−xx−8843
                      First Name   Middle Name      Last Name                           EIN _ _−_ _ _ _ _ _ _
Debtor 2              Jessica Alexis Twardowski                                         Social Security number or ITIN           xxx−xx−9785
(Spouse, if filing)
                      First Name   Middle Name      Last Name                           EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 2/18/20
Case number:          20−04391


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Ryan Patrick Twardowski                             Jessica Alexis Twardowski

2.      All other names used in the
        last 8 years

3.     Address                               224 Gettysburg Dr                                       224 Gettysburg Dr
                                             Bolingbrook, IL 60440                                   Bolingbrook, IL 60440

4.     Debtor's attorney                         Joseph S Davidson                                  Contact phone (630) 575−8181 ext 116
                                                 Sulaiman Law Group, Ltd.                           Email: jdavidson@sulaimanlaw.com
       Name and address                          2500 S. Highland Ave
                                                 Suite 200
                                                 Lombard, IL 60148

5.     Bankruptcy trustee                        Cindy M. Johnson                                   Contact phone 312−345−1306
                                                 Johnson Legal Group, LLC                           Email: cmjtrustee@jnlegal.net
       Name and address                          140 S. Dearborn Street, Suite 1510
                                                 Chicago, IL 60603
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 20-04391                   Doc 9      Filed 02/21/20 Entered 02/21/20 23:34:40                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Ryan Patrick Twardowski and Jessica Alexis Twardowski                                                               Case number 20−04391


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 2/19/20

7. Meeting of creditors                          March 17, 2020 at 10:30 AM                                  Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              807 W. John Street, First Floor,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Yorkville, IL 60560
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 5/18/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
         Case 20-04391       Doc 9     Filed 02/21/20 Entered 02/21/20 23:34:40             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 20-04391-LAH
Ryan Patrick Twardowski                                                                 Chapter 7
Jessica Alexis Twardowski
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: lsims                  Page 1 of 2                   Date Rcvd: Feb 19, 2020
                               Form ID: 309A                Total Noticed: 47


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 21, 2020.
db/jdb         +Ryan Patrick Twardowski,    Jessica Alexis Twardowski,    224 Gettysburg Dr,
                 Bolingbrook, IL 60440-1909
28647765       +Advocate Health Care,    29950 Network Pl,    Chicago, IL 60673-1299
28647767       +AllianceRx Walgreens Prime,    41460 Haggerty Cir South,     Canton, MI 48188-2227
28647768       +Atg Credit,   Attn: Bankruptcy,    1700 W Cortland St, Suite 201,     Chicago, IL 60622-1166
28647772       +Chase Auto Finance,    P.o. Box 901003,    Fort Worth, TX 76101-2003
28647778       +Doo Care,   1919 S Highland Ave,    Lombard, IL 60148-6124
28647779       +Dr. Michael Wagner,    650 E Diehl Rd,    Naperville, IL 60563-4801
28647782        DuPage Family Chiropractic,    3033 Ogden Ave,    Naperville, IL 60563
28647784       +DuPage Medical Group,    1100 W 31st St,    Downers Grove, IL 60515-5509
28647783        DuPage Medical Group,    15921 Collections Center Dr,    Chicago, IL 60693-0159
28647785       +DuPage Neonatology Associates SC,    PO Box 487,    Hinsdale, IL 60522-0487
28647786       +Edward Health Ventures,    26185 Network Pl,    Chicago, IL 60673-1261
28647792       +Laboratory & Pathology Disagnostics,     Dept 4387,   Carol Stream, IL 60122-0001
28647793       +Loan Depot,   Attn: Bankruptcy,    4800 N Scottsdale Rd, Ste 1400,     Scottsdale, AZ 85251-7632
28647794       +MCCI,   Attn: Bankruptcy,    PO Box 445,    Decatur, IL 62525-0445
28647795       +Med Business Bureau,    Attn: Bankruptcy,    1460 Renaissance Dr, Suite 400,
                 Park Ridge, IL 60068-1349
28647796       +Merchants Credit Guide Co.,    223 W Jackson Blvd,    Suite 700,    Chicago, IL 60606-6914
28647797       +Merchants? Credit Guide Co.,    223 W Jackson St,    Chicago, IL 60606-6914
28647798       +Midwest Fertility Clinic,    4333 Main St,    Downers Grove, IL 60515-2870
28647799       +Naperville Radiologists, S.C,    6910 S Madison St,    Willowbrook, IL 60527-5504
28647800       +Nationwide Collections, Inc.,    Attn : Bankruptcy,    815 Commerce Dr, Suite 270,
                 Oak Brook, IL 60523-8852
28647801       +Sunrise Credit Services, Inc.,    260 Airport Plaza Blvd,     Farmingdale, NY 11735-4021
28647803       +United Collection Bureau, Inc,    5620 Southwyck Blvd,    Toledo, OH 43614-1501
28647805       +Walinski & Associates,    2215 Enterprise Dr,    Suite 1512,    Westchester, IL 60154-5804
28647806        Walinski & Associates, P.C.,    2215 Enterprise Dr,    Suite 1512,    Naperville, IL 60566

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jdavidson@sulaimanlaw.com Feb 20 2020 03:30:40        Joseph S Davidson,
                 Sulaiman Law Group, Ltd.,    2500 S. Highland Ave,    Suite 200,    Lombard, IL 60148
tr             +EDI: QCMJOHNSON.COM Feb 20 2020 07:43:00       Cindy M. Johnson,    Johnson Legal Group, LLC,
                 140 S. Dearborn Street, Suite 1510,     Chicago, IL 60603-5214
28647766       +E-mail/Text: SRCO-Bankruptcy@advocatehealth.com Feb 20 2020 03:35:58        Advocate Health Care,
                 PO Box 3039,   Hinsdale, IL 60522-3039
28647770        EDI: BANKAMER.COM Feb 20 2020 07:43:00       Bank of America,    PO Box 982238,
                 El Paso, TX 79998
28647769       +EDI: BANKAMER.COM Feb 20 2020 07:43:00       Bank of America,    4909 Savarese Cir,
                 Fl1-908-01-50,    Tampa, FL 33634-2413
28647771       +EDI: CAUT.COM Feb 20 2020 07:43:00       Chase Auto Finance,    Attn: Bankruptcy,    Po Box 901076,
                 Fort Worth, TX 76101-2076
28647773       +EDI: CHASE.COM Feb 20 2020 07:43:00       Chase Card Services,    Attn: Bankruptcy,    PO Box 15298,
                 Wilmington, DE 19850-5298
28647774       +EDI: CHASE.COM Feb 20 2020 07:43:00       Chase Card Services,    PO Box 15369,
                 Wilmington, DE 19850-5369
28647776       +EDI: CITICORP.COM Feb 20 2020 07:43:00       Citibank/The Home Depot,    PO Box 6497,
                 Sioux Falls, SD 57117-6497
28647775       +EDI: CITICORP.COM Feb 20 2020 07:43:00       Citibank/The Home Depot,    Centralized BK Dept,
                 PO Box 790034,    St Louis, MO 63179-0034
28647777       +EDI: CCS.COM Feb 20 2020 07:43:00       Credit Collection Services,    725 Canton St,
                 Norwood, MA 02062-2679
28647780       +E-mail/Text: dcubk@dupagecu.com Feb 20 2020 03:33:10       Dupage Credit Union,
                 Attention: Bankruptcy Department,    Po Box 3930,    Naperville, IL 60567-3930
28647781       +E-mail/Text: dcubk@dupagecu.com Feb 20 2020 03:33:10       Dupage Credit Union,     Pob 3930,
                 Naperville, IL 60567-3930
28647788       +E-mail/Text: bankruptcy@edward.org Feb 20 2020 03:35:03        Edward Hospital,
                 801 S Washington St,    Naperville, IL 60540-7499
28647787       +E-mail/Text: bankruptcy@edward.org Feb 20 2020 03:35:03        Edward Hospital,   PO Box 4207,
                 Carol Stream, IL 60197-4207
28647789       +E-mail/Text: collections@hacu.org Feb 20 2020 03:32:39        HealthCare Associates CU,
                 Attn: Bankruptcy,    1151 E Warrenville Rd,    Naperville, IL 60563-9415
28647791       +E-mail/Text: bncnotices@becket-lee.com Feb 20 2020 03:31:56        Kohls/Capital One,
                 PO Box 3115,   Milwaukee, WI 53201-3115
28647790       +E-mail/Text: bncnotices@becket-lee.com Feb 20 2020 03:31:56        Kohls/Capital One,
                 Attn: Credit Administrator,    PO Box 3043,    Milwaukee, WI 53201-3043
28647802       +EDI: WTRRNBANK.COM Feb 20 2020 07:43:00       Target,   c/o Financial & Retail Srvs,
                 Mailstop BT PO Box 9475,    Minneapolis, MN 55440-9475
28647804       +EDI: USAA.COM Feb 20 2020 07:43:00       USAA Federal Savings Bank,    Attn: Bankruptcy,
                 10750 Mcdermott Freeway,    San Antonio, TX 78288-1600
28647808       +EDI: WFFC.COM Feb 20 2020 07:43:00       Wells Fargo Bank NA,    PO Box 14517,
                 Des Moines, IA 50306-3517
           Case 20-04391            Doc 9       Filed 02/21/20 Entered 02/21/20 23:34:40                        Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: lsims                        Page 2 of 2                          Date Rcvd: Feb 19, 2020
                                      Form ID: 309A                      Total Noticed: 47


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
28647807       +EDI: WFFC.COM Feb 20 2020 07:43:00     Wells Fargo Bank NA,   Attn: Bankruptcy,
                 1 Home Campus Mac X2303-01a,   Des Moines, IA 50328-0001
                                                                                            TOTAL: 22

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 21, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 19, 2020 at the address(es) listed below:
              Cindy M. Johnson   cmjtrustee@jnlegal.net, cjohnson@ecf.axosfs.com
              Joseph S Davidson   on behalf of Debtor 1 Ryan Patrick Twardowski jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Joseph S Davidson   on behalf of Debtor 2 Jessica Alexis Twardowski jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
